PRESS RELEASE CZN-TSX CZICF-OTCBB FOR IMMEDIATE RELEASE December 23, 2009 CANADIAN ZINC ACQUIRES SHARES OF ZAZU METALS CORPORATION Vancouver, British Columbia, December 23, 2009 – Canadian Zinc Corporation (TSX: CZN; OTCBB:CZICF) announces that it has acquired 3.4 million shares of Zazu Metals Corporation representing approximately 11.1% Zazu’s outstanding shares, for a consideration of $650,000. Zazu Metals Corporation (“Zazu”) is listed on the TSX (“ZAZ“).Its principal asset is the Lik zinc-lead-silver deposit, located in northwest Alaska, 22 km from Teck Resource’s Red Dog Mine, the world’s largest zinc producer. The LIK Deposit is held in joint venture with Teck American Inc., a wholly owned subsidiary of Teck Resources Limited.Zazu currently owns a 50% interest in the Joint Venture and is entitled to earn an 80% interest, diluting Teck to 20%, by spending US$25 million (including development expenditure) by 2018.Teck has a one time option to convert its 20% interest to a 2% NSR on presentation of a feasibility study.Zazu is the operator in all scenarios. In May 2009 Zazu reported a NI 43-101 mineral resource estimate, prepared by Scott Wilson Roscoe Postle Associates Inc., of 20.6 million tons, grading 8.08% zinc, 2.62% lead and 1.54 ounces silver per ton in the indicated category for the Lik
